                            Case 20-10566-MFW              Doc 658        Filed 08/04/20        Page 1 of 7




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                              )
             In re:                                                           )   Chapter 11
                                                                              )
             BLUESTEM BRANDS, INC., et al.,1                                  )   Case No. 20-10566 (MFW)
                                                                              )
                                                Debtors.                      )   (Jointly Administered)
                                                                              )
                                                                              )   Re: Docket Nos. 247 & 608


                          CERTIFICATION OF COUNSEL REGARDING DOCKET NO. 608

                      On July 16, 2020, the above-captioned debtors and debtors in possession (collectively, the

         “Debtors”) filed the Notice of Rejection of Certain Executory Contracts [Docket No. 608] (the

         “Rejection Notice”), rejecting certain executory contracts.

                      Pursuant to the Order (I) Authorizing and Approving Procedures to Reject or Assume

         Executory Contracts and Unexpired Leases and (II) Granting Related Relief [Docket No. 247],

         the deadline to object to the Rejection Notices was set at seven (7) days after service of each

         Rejection Notice. Accordingly, objections to the Rejection Notice were to be filed and served by

         July 23, 2020 (the “Objection Deadline”).

                      The undersigned hereby certifies that no objections or responses to the Rejection Notice

         were filed prior to the Objection Deadline with respect to the services agreement with RetrieveX

         d/b/a Access.




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
               Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
               Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
               Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
               Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
               LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
               Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.

26860216.1
                       Case 20-10566-MFW          Doc 658        Filed 08/04/20   Page 2 of 7




                It is hereby respectfully requested that the proposed order attached hereto as Exhibit A be

         entered at the earliest convenience of the Court.

         Dated: August 4, 2020                 /s/ Joseph M. Mulvihill
         Wilmington, Delaware                  M. Blake Cleary (DE Bar No. 3614)
                                               Jaime Luton Chapman (DE Bar No. 4936)
                                               Joseph M. Mulvihill (DE Bar No. 6061)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone:     (302) 571-6600
                                               Facsimile:     (302) 571-1253
                                               Email:         mbcleary@ycst.com
                                                              jchapman@ycst.com
                                                              jmulvihill@ycst.com

                                               -and-

                                               Edward O. Sassower, P.C. (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone:    (212) 446-4800
                                               Facsimile:    (212) 446-4900

                                               -and-

                                               Patrick J. Nash, P.C. (admitted pro hac vice)
                                               W. Benjamin Winger (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone:     (312) 862-2000
                                               Facsimile:     (312) 862-2200

                                               Co-Counsel for the Debtors and Debtors in Possession




26860216.1
                                                             2
             Case 20-10566-MFW   Doc 658   Filed 08/04/20   Page 3 of 7




                                  EXHIBIT A

                                 Proposed Order




26860216.1
                           Case 20-10566-MFW                Doc 658        Filed 08/04/20       Page 4 of 7




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )     Chapter 11
                                                                       )
                                                        1
             BLUESTEM BRANDS, INC., et al.,                            )     Case No. 20-10566 (MFW)
                                                                       )
                                       Debtors.                        )     (Jointly Administered)
                                                                       )
                                                                       )     Re: Docket Nos. 247, 608 & __


                            ORDER AUTHORIZING THE DEBTORS TO REJECT THAT
                             CERTAIN EXECUTORY CONTRACT WITH RETRIEVEX
                                 D/B/A ACCESS AS OF THE REJECTION DATE

                      Based upon and in accordance with the Order (I) Authorizing and Approving Procedures

         to Reject or Assume Executory Contracts and Unexpired Leases and (II) Granting Related Relief
                                                                   2
         [Docket No. 247] (the “Procedures Order”) ; and upon the Notice of Rejection of Certain

         Executory Contracts [Docket No. 608] (the “Rejection Notice”) filed by the above-captioned

         debtors and debtors in possession (collectively, the “Debtors”); and this Court having jurisdiction

         over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware, dated February 29,

         2012; and that the Court may enter a final order consistent with Article III of the United States

         Constitution; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
               Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
               Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
               Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
               Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
               LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
               Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.
         2
               Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Procedures
               Order.

26860236.1
                      Case 20-10566-MFW            Doc 658      Filed 08/04/20      Page 5 of 7




        § 157(b)(2), and this Court having found that venue in this district is proper pursuant to 28 U.S.C.

        §§ 1408 and 1409; and this Court having found that the relief requested in the Rejection Notice is

        in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

        Court having found that the Rejection Notice was appropriate under the circumstances and no

        other notice need be provided; and this Court having found that no timely objections were filed to

        the Rejection Notice with respect to that certain Contract identified on Exhibit 1 annexed hereto

        (the “Rejected Contract”); and this Court having reviewed the Rejection Notice and determined

        that the legal and factual bases set forth in the Rejection Notice establish just cause for the relief

        granted herein; and upon all of the proceedings had before this Court; and after due deliberation

        and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                1.      Pursuant to Bankruptcy Code sections 105(a) and 365(a) and Bankruptcy Rule

        6006, the Rejected Contract, to the extent not already terminated in accordance with its applicable

        terms or upon agreement by the parties, is hereby rejected effective as of the date set forth on

        Exhibit 1 (the “Rejection Date”).

                2.      Nothing herein shall prejudice the rights of the Debtors to (i) assert that (a) the

        Rejected Contract was terminated prior to the Rejection Date, (b) any claim for damages arising

        from the rejection of the Rejected Contract is limited to the remedies available under any

        applicable termination provision of the Rejected Contract, or (c) any such claim is an obligation

        of a third party, and not that of the Debtors or their estates, or (ii) otherwise contest any claims that

        may be asserted in connection with the Rejected Contract.

                3.      Claims arising out of the rejection of the Rejected Contract must be filed within

        thirty (30) days of entry of this Order, and the failure to file a timely claim shall forever prohibit

        the counterparty of the Rejected Contract from asserting a claim for damages arising from the



26860236.1
                                                           2
                        Case 20-10566-MFW         Doc 658     Filed 08/04/20      Page 6 of 7




        rejection and from receiving any distribution on account of such claims from the Debtors’ estates

        or otherwise.

               4.       Notwithstanding Bankruptcy Rule 6004(h) or otherwise, the terms and conditions

        of this Order are immediately effective and enforceable upon its entry.

               5.       The requirements set forth in Bankruptcy Rule 6006 are satisfied.

               6.       The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Order in accordance with the Rejection Notice and the Procedures Order.

               7.       This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Order.




26860236.1
                                                          3
                       Case 20-10566-MFW    Doc 658     Filed 08/04/20     Page 7 of 7




                                              EXHIBIT 1

                                           Rejected Contract

                                                                               Abandoned
                                                         Description of         Personal     Rejection
             Counterparty     Debtor Counterparty          Contract             Property       Date

  RetrieveX d/b/a Access
  500 Unicorn Park Drive      Appleseed’s Holdings,
  Woburn, MA 01801            Inc.                    Services Agreement       N/A         July 16, 2020




26860236.1
